Citation Nr: 9918938	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension with 
cardiovascular disease.

2.  Entitlement to service connection for left lower quadrant 
pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.

This appeal arose from a December 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  That same month, the RO issued another 
decision which confirmed and continued the denials.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing his case.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from hypertension with cardiovascular 
disease and left lower quadrant pain which can be related to 
his period of service.

2.  The RO denied entitlement to service connection for a 
hiatal hernia in a rating action issued in July 1964; the 
veteran did not timely file an appeal of this decision.

3.  Additional evidence submitted since that time fails to 
show that the veteran suffers from a hiatal hernia which can 
be related to his period of service.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for hypertension with 
cardiovascular disease and left lower quadrant pain.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).

2.  Evidence received since the RO denied entitlement to 
service connection for a hiatal hernia is not new and 
material, and the July 1964 decision of the RO remains final 
and is not reopened. 38 U.S.C.A. §§ 1131, 5107(a), 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hypertension 
with cardiovascular disease and left 
lower quadrant pain

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

FACTS

Hypertension with cardiovascular disease

A review of the veteran's service medical records does not 
reveal any complaints of or treatment for either hypertension 
or a cardiovascular disorder.  At the time of his entrance 
examination conducted in October 1956, his blood pressure was 
120/80 and his cardiovascular system was negative.  During 
the separation examination performed in October 1960, his 
blood pressure was 110/86 and his cardiovascular system was 
again within normal limits.

The veteran was examined by VA in May 1964.  He offered no 
complaints concerning his cardiovascular system.  His blood 
pressure was 112/78.

Numerous private outpatient treatment records developed 
between 1987 and 1997 reflect that the veteran suffered an 
acute myocardial infarction in 1987.  His blood pressure 
readings ranged between 130-175/75-88 at that time.  He 
subsequently underwent coronary artery bypass grafts in May 
1990 and May 1994.


Left lower quadrant pain

A review of the veteran's service medical records indicate 
that his physical examination was within normal limits at the 
time of his entrance onto active duty in October 1956.  On 
December 12, 1958, he was hospitalized after complaining of 
left lower quadrant pain that had been present for four to 
five days.  Various laboratory studies were negative.  The 
physical examination noted that pressure on the area around 
the left lower quadrant did not produce increased discomfort.  
An IVP performed on December 16 was negative.  By this date, 
his pain was significantly reduced and there were no 
peritoneal signs.  He was discharged on the 17th with 
instructions to return if the pain returned.  He did not 
report any recurrence of this pain during service and his 
October 1960 separation examination was negative.

The veteran was examined by VA in May 1964.  He noted that he 
had been evaluated for left lower quadrant pain in service, 
noting that appendicitis had never been diagnosed.  He 
claimed that he still had pain around the navel, but the 
objective examination was negative.  The record contains no 
further references to any left lower quadrant pain.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In the instant case, it is initially noted that, in regard to 
the claim for service connection for hypertension with 
cardiovascular disease, there is no objective evidence of 
hypertension or cardiac problems in the service medical 
records, nor is there any indication that either disorder was 
present to a compensable degree within one year of his 
separation from service.  Therefore, the element of the 
Caluza test of well groundedness that requires the existence 
of a disease or injury in service (either on a direct or 
presumptive basis) has not been established in this case.  
There is evidence of the current existence of cardiovascular 
disease and hypertension.  However, because there is no 
indication that these disorders were present in service, the 
question of a relationship between the current disorders and 
his service has been rendered moot.

In regard to the claim for service connection for left lower 
quadrant pain, the service medical records do indicate that 
the veteran was evaluated for such a complaint in service.  
However, no disease was ever diagnosed.  Moreover, there is 
no objective evidence of record that suggests the existence 
of a current disability manifested by left lower quadrant 
pain.  Since there is no current disability and no evidence 
of a disease in service, the question of a relationship 
between the two is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
hiatal hernia

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

The evidence which was of record when the RO considered this 
issue in July 1964 will be briefly summarized.  The veteran's 
service medical records were completely silent as to any 
complaints of or treatment for a hiatal hernia.  The October 
1956 entrance examination and the October 1960 separation 
examination were negative.  After his discharge from service, 
he was examined by VA in May 1964.  He indicated at that time 
that he had undergone a repair of a hiatus hernia in 1963.  
The objective examination noted a well healed, nontender 
scar.  There were no ruptures and the muscles were well 
developed.  

The evidence received subsequent to this denial included 
duplicates of the veteran's service medical records.  During 
an April to May 1990 hospitalization for a coronary artery 
bypass graft, he noted that he still had some left upper 
quadrant burning and some symptoms of esophagitis.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the July 1964 decision of the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record indicated that the veteran had undergone 
a repair of a hiatal hernia in 1963.  However, this evidence 
had not shown that this hernia was present in service (in 
fact, the service medical records were negative for any such 
condition).  The additional evidence shows nothing more to 
establish that the veteran's hiatal hernia first began in 
service.  These records indicated that he still complains of 
some symptoms of esophagitis.  However, they still do not 
demonstrate that his hernia was present in service.  
Therefore, he has failed to present any "new" evidence that 
would serve to reopen his claim.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a hiatal hernia.  Since it has been determined 
that no new evidence has been submitted, no further analysis 
is needed, for the evidence could not be "new and material" 
if it is not new.  Smith v. West, 12 Vet. App. 312 (1999).


ORDER

Service connection for hypertension with cardiovascular 
disease is denied.

Service connection for left lower quadrant pain is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a hiatal hernia, the 
benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

